 



Exhibit 10(X)
[Form of] Special Cash-based RSU Grant for March 2007 Award
In recognition of your contributions to GM’s 2006 performance and your continued
leadership in GM’s turnaround, the Executive Compensation Committee has approved
a special one-time Cash-based RSU granted on [     ]. This grant will vest
ratably over the next [     ] years.
Denomination of Cash-based RSU Grant / Dividend Equivalents
The Cash-based RSU grant is denominated in shares of GM $1-2/3 par value Common
stock and payable in cash at each vesting date. The number of units approved by
the ECC for you is [     ]. Quarterly dividend equivalents will be paid if
declared in cash, beginning with the first payment in [     ].
Vesting and Payment
Provided all terms and conditions are met, the grant will vest ratably over the
next [     ] years and will be paid in cash on the following schedule: [     ]
of the grant will be valued and paid on (or within 90 days following) each of
the following dates: [     ] and will be included in your payroll check.
The vesting and payment of the Cash-based RSU grant is subject to the Conditions
Precedent as stipulated in the GM 2006 Cash-based Restricted Stock Unit Plan.
The treatment of the unvested special Cash-based RSUs upon termination of
employment is summarized below:

      Event   Treatment of Unvested RSU Grant
Voluntary employment termination (quit), involuntary termination (for cause),
unpaid personal leave (other than short-term disability or Family Medical Leave
Act [FMLA]), violation of Conditions Precedent
  Forfeited in its entirety
 
   
Permanent Disability or Death
  Vesting accelerated; remaining unvested units would be valued and paid to
employee/beneficiary within 90 days
 
   
Retirement, mutually satisfactory
release or involuntary termination
(without cause)
  Grant to be delivered on the schedule set forth above subject to continued
compliance with the conditions precedent other than continued service
 
   
Change in Control and Termination
  Grant to be delivered on the schedule set forth above subject to continued
compliance with the conditions precedent other than continued service

Notwithstanding the payment schedule described above, the 2006 Cash-based
Restricted Stock Unit Plan permits us to accelerate or delay payment to you if
required to

Page 1 of 2



--------------------------------------------------------------------------------



 



avoid penalties under Section 409A of the Code. In most cases, you may not be
able to receive payments in the first six months following your termination of
employment.
SEC Reporting Requirements
Since these Cash-based RSUs are time-based they were reported immediately on a
Form 4.
Award Subject to the Plan
This Award is issued under and subject to the provisions of the 2006 Cash-based
Restricted Stock Unit Plan. Where the provisions of this Award expressly deviate
from the terms of the Plan, the provisions of this Award shall be controlling.
Please indicate your receipt of this term sheet by signing below and returning
this to me.

         
 
       
 
 
 
Date    



Conditions Precedent: Vesting and delivery of any incentive plan awards and/or
grants are subject to all of the 2006 Cash-based Restricted Stock Unit Plan
terms, including the satisfaction of the following conditions precedent:

•   Continued service as an employee with General Motors (unless waived by the
Executive Compensation Committee [ECC] of the General Motors Board of Directors)
  •   Refrain from engaging in any activity which in the opinion of the ECC is
competitive with any activity of General Motors Corporation or any subsidiary,
and from acting in any way inimical or contrary to the best interests of General
Motors Corporation (either prior to or after termination of employment)   •  
Furnish as shall be reasonably requested information with respect to the
satisfaction of conditions precedent (except following a Change in Control).

Page 2 of 2